DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
	The information disclosure statement filed on 02/03/2016 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                   QUAYLE 
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 “WAFER LEVEL METHOD OF MANUFACTURING INTEGRTAED INFRARED (IR) EMITTER ELEMENTS HAVING AN OPTICAL IR FILTER PLACED ON THE MAIN 

This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

In regards to claim 1, US 2018/0146512 A1 discloses a method for manufacturing integrated IR (IR=infrared) emitter elements having an optical filter, comprising: providing a carrier substrate having a target thickness, wherein an insulating material layer and a structured conductive layer are arranged on a first main surface region of the carrier substrate, wherein the insulating material layer is arranged between the carrier substrate and the structured conductive layer; back side etching through the carrier substrate for providing cavities extending between the first and second main surface regions of the carrier substrate, wherein the cavities form a frame structure which laterally surrounds the cavities, wherein first portions of the structured conductive layer which span the cavities form active heating regions of the IR emitter elements. 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record does not teach placing a filter substrate having a filter carrier substrate and a filter layer on the adhesive spacer elements, so that the filter layer is arranged between the adhesive spacer elements and the filter carrier substrate.  

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.